Citation Nr: 0600018	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.  

2.  Entitlement to an initial disability rating higher than 
10 percent for right knee degenerative changes with 
limitation of motion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969, 
and from December 1983 to January 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
regional office (RO).  In the decision, the RO granted 
service connection for a right knee disorder and assigned a 
10 percent initial disability rating.  The RO also denied 
service connection for a right hand disorder.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2005.  

The issue of entitlement to a higher initial rating for a 
right knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue of entitlement 
to service connection for a right hand disorder, and there 
has been no prejudicial failure of notice or assistance to 
the appellant. 

2.  There is no competent evidence that the veteran has 
currently has a right hand disorder.  


CONCLUSION OF LAW

A right hand disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for right hand disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in July 2005, the veteran testified 
that he developed pain of the right hand as a result of an 
auto accident in service.  He reported that he also had 
decreased motion of the digits and that he had been told that 
he had arthritis in the right hand.  He said that he was not 
currently receiving any treatment for the right hand because 
his doctors wanted to concentrate on treating a knee 
disorder.  

The service medical records include a consultation sheet 
dated in October 1993 which reflects that the veteran was 
status post motor vehicle accident in June 1993 and had 
sustained a right ring finger superficialis tear.  He stated 
that his right hand had been swollen since the accident and 
had worsened over the past week.  He said that he was having 
difficulty gripping over the past week.  He also noticed 
significant throbbing pain at night.  His military job was an 
administrative job, and he was not having problems with work.  
In leisure interests, such as softball and pool, he was right 
hand dominant.  On examination, there was tenderness of the 
palm of the right hand.  All flexor tendons appeared to be 
intact.  The resisted flexion of the right ring finger was 
not as strong as the other digits.  The assessment was that 
he had decreased digital active range of motion and strength 
secondary to right ring finger superficialis tear.  Range of 
motion exercises were prescribed, and he was to have therapy 
to begin strengthening as tolerated.

A service medical record dated in November 1993 reflects that 
the veteran was five months status post a right hand injury 
secondary to a motor vehicle accident.  He stated that the 
swelling was going down, and pain was no longer present.  He 
continued to work on grip strengthening.  He was seen for the 
purpose of measuring grip strength.  On examination, he had a 
full range of motion of the right digits.  Grip strength was 
61 pounds on the right which was a 21 pound increase, and 114 
pounds on the left.  The assessment was that the veteran had 
a good increase in grip strength of the right hand but was 
still below the normal limit.  He was instructed to continue 
working to increase grip strength.  The goal was to have 
normal grip strength in one month.  

Significantly, the service medical records do not contain any 
subsequent references to any problems with the right hand.  
The report of medical history given by the veteran in July 
1996 reflects that he stated that he was in good health.  He 
checked a box indicating that he had no arthritis, rheumatism 
or bursitis.  He also denied bone, joint or other deformity.  
The report of a medical examination conducted at that time 
shows that clinical evaluation of his upper extremities was 
normal, including strength and range of motion.  

There is also no post service medical evidence that the 
veteran has any residuals of the right hand injury.  The 
report of an examination (titled hypertension exam) conducted 
by the VA in November 2000 does not contain any complaints, 
findings or diagnoses of a right hand disorder.  The report 
reflects that on physical examination, the veteran had 5/5 
strength in both upper extremities, and a full range of 
motion in the joints of the upper extremities.  The only 
diagnoses were (1) hypertension, and (2) arthritis of the 
lower back and left knee.  Similarly, the report of a joints 
examination conducted by the VA in November 2000 also does 
not contain any mention of a right hand disorder.  

The report of a VA hand examination conducted in February 
2001 contains complaints and findings pertaining to the left 
hand, but does not mention the right hand.  The only 
diagnosis was severe left thumb basilar joint arthritis.

The veteran's post service medical treatment records from the 
Moncrief Army Hospital have been obtained, but do not contain 
any references to a right hand disorder.  Records dated in 
January 2001 and later contain complaints pertaining to the 
veteran's left hand, but contain no mention of the right 
hand.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In addition, although the veteran testified 
that his doctors had told him that he had arthritis of the 
right hand, those statements by the veteran are not 
sufficient to support the claim.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

The only competent medical evidence is the post service 
medical evidence which is discussed above which reflects that 
there have been no findings of any right hand pathology.  
Therefore, the Board finds the preponderance of the evidence 
shows that the veteran does not currently have residuals of a 
right hand injury.  Accordingly, the Board concludes that a 
right hand disorder was not incurred in or aggravated by 
service.



II.  Duties to Notify and Assist

VA has a duty to notify the claimant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The VA has promulgated revised regulations to 
implement these changes in the law.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as a 
letter from the RO dated in February 2003 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter explained that the veteran need to submit 
evidence showing that a right hand condition existed from 
service to the present time.  The letter requested that he 
provide the dates of medical treatment in service, medical 
evidence of treatment since service, as well as a variety of 
other types of evidence.  The letter from the RO specifically 
advised him that he should submit any additional medical 
reports that he had.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The Board notes that 
veteran was provided the VCAA letter in February 2003, and 
the claim was not adjudicated until later in September 2003.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of service connection for a 
right hand disorder has been obtained.  The service medical 
records have been obtained.  The veteran was afforded VA 
examinations.  The RO obtained all relevant evidence 
identified by the veteran.  The record includes his post 
service treatment records.  The veteran has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a right hand disorder is denied.  


REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for a higher initial 
rating for a right knee disorder.  In this regard, the Board 
notes that additional relevant treatment records should be 
obtained.  During the hearing held in July 2005, the veteran 
testified that was scheduled to undergo a right knee 
replacement in January 2006 at the Moncrief Army Hospital.  
The records from this upcoming procedure should be obtained 
prior to appellate review of the claim for a higher initial 
rating for a right knee disorder.  Under the new act, the VA 
has an obligation to secure such records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  

The Board also finds that another examination would be useful 
in assessing the severity of the right knee disorder.  The 
VCAA requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
The Board notes that the most recent examination was 
conducted almost two years ago in April 2004.  During the 
hearing held in July 2005, the veteran testified that his 
right knee disorder had increased in severity since that 
time.  For this reason, the Board concludes that another VA 
orthopedic examination is required.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain the 
veteran's current medical treatment 
records, to include his records 
pertaining to his scheduled right knee 
surgery.  VA will make as many requests 
as are necessary to obtain relevant 
records from a Federal department or 
agency.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.   

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right knee disorder.  All required tests 
and studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected knee disorder.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should specify the point at which flexion 
or extension of the knee is impeded due 
to pain.  The examiner is requested to 
specifically comment on: i) whether pain 
is visibly manifested on movement; ii) 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service- connected disorders; iii) the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disability; or iv) the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).   The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


